Judgment, entered March 15, 1963, insofar as it is against defendant Raymond Bigham, unanimously reversed on the law and the facts, with costs to said defendant-appellant, and the complaint dismissed. Judgment, insofar as it is in favor of plaintiff Agripina Ramirez, against the defendants, other than Bigham, unanimously affirmed, with costs to said plaintiff-respondent. Judgment insofar as it is in favor of plaintiffs Lourdes Ramirez and Anthony Carrion, unanimously reversed on the law and the facts, and as to said plain*867tiffs, the action is severed and a new trial granted, with costs to abide the event, unless said plaintiffs, within 10 days after the service of a copy of the order to be entered hereon, with notice of entry, shall stipulate: (a) to reduce to $10,000 the amount of the verdict in favor of plaintiff Lourdes Ramirez; and (b) to reduce to $500 the amount of the verdict in favor of plaintiff Anthony Carrion, in which event the judgment, as so reduced, is affirmed, without costs. The record fails to demonstrate a prima facie case of negligence in the operation of the Bigham vehicle which was the proximate cause of the three-car collision. Furthermore, in our opinion, the amounts of the verdict as rendered in favor of plaintiffs, Lourdes Ramirez and Anthony Carrion, were clearly excessive. Settle order on notice. Concur — Breitel, J. P., Valente, McNally, Stevens and Steuer, JJ.